83 Ariz. 1 (1957)
315 P.2d 659
George G. HALL, Jr., Petitioner,
v.
The INDUSTRIAL COMMISSION of Arizona and Pioneer Electric Company, Inc., Respondents.
No. 6264.
Supreme Court of Arizona.
September 26, 1957.
Wade Church, Phoenix, for petitioner.
Robert K. Park, Phoenix, John R. Franks, Donald J. Morgan and James D. Lester, Phoenix, of counsel, for respondent Industrial Commission of Arizona.
WINDES, Justice.
Certiorari to the Industrial Commission to test the validity of an award denying compensation to petitioner. On September 19, 1955, petitioner filed claim for compensation based upon an alleged accident (an electric shock), occurring May 31, 1955. After rehearing the commission found that applicant sustained the alleged shock; *2 that subsequent thereto he suffered an episode of acute coronary insufficiency; that no causal relationship existed between the electric shock and the subsequent heart condition; and the shock did not result in personal injury to applicant. The question presented is whether there is sufficient evidence in the record to support the finding that there was no causal connection between petitioner's heart ailment and the accident. If this finding is sustainable, the finding that the electric shock did not result in personal injury naturally follows.
A correct answer to this problem calls for expert medical evidence. Dr. Daniel T. Meredith gave as his opinion that the shock did cause and contribute to petitioner's ailment. Drs. Lee Ehrlich, J.D. Hamer and Monroe H. Green were of the opinion that the electric shock had nothing to do with causing his ailment. While these three doctors did not personally examine the patient, their opinions were based on the same history and fact situation as that of Dr. Meredith. With this conflict in the evidence, we cannot disturb the award. There is no occasion for a tiresome repetition of authority which does not allow us to weigh conflicting evidence.
Award affirmed.
UDALL, C.J., and PHELPS, STRUCKMEYER, and JOHNSON, JJ., concur.